Title: From Alexander Hamilton to James McHenry, 1 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. No. 1st. 1799
          
          I send you two extracts from Col. Bentley’s letter of the twentieth of October.
          As the directions for the this new arrangement of rank proceeded from became necessary in consequence of transactions in your department I have doubt with respect to my power of giving it a sanction; but I could wish that it might speedily receive the proper ratification from your department the executive.
          There are two vacancies in the seventh regiment, and I would recommend that they be immediately filled by the appointment of Mess. Call and Powell as junior Second Lieutenants—
          You will perceive the very serious inconveniences that a have resulted from a refusal to depart from rigorous adherence to forms by — so very recently communicated. I must urge your immediate attention to the subject. It will be necessary to devise some method of having the troops supplied with the pay which is due to them.
          With great respect I am, Sir
          Secretary of War—
        